Citation Nr: 1222031	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-49 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including lumbosacral strain, degenerative disc disease (DDD), and degenerative joint disease (DJD).

2.  Entitlement to service connection for a disability manifested by trouble sleeping, to include insomnia.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served with the Army National Guard from June 1998 to June 2005 with periods of active service from August 16, 1998 to February 10, 1999 and from September 11, 2004 to June 6, 2005.

This appeal to the Board of Veterans' Appeals (Board) is from November 2007 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, as support for his claims, a Decision Review Officer (DRO) conference was conducted and in January 2012, the Veteran testified at a hearing at the Board's offices in Washington, DC, before the undersigned judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Low back disorder

Service treatment records from the Veteran's first period of service from August 1998 to February 1999 show that he was initially treated for low back pain of weeks' duration in November 1998.  An x-ray of the lumbosacral spine was normal.  He again sought treatment for low back pain later that month.  In December 1998, he reported low back pain since August 1998, stating that he had hurt his back.  The assessment was mechanical low back pain.   In January 1999, he sought treatment for a 6-month history of low back pain.  The assessment was chronic low back pain.  

At a July 2004 retention examination for the National Guard, the Veteran denied any recurrent back pain.  

During the Veteran's second period of service from September 2004 to June 2005, he sought treatment for low back pain in December 2004 as a result of repetitive heavy lifting.  The impression was acute exacerbation of low back pain without radiculopathy.  In April 2005, the Veteran complained of right lower back pain.  The assessment was musculoskeletal back strain.  He sought treatment for a three-month history of back pain later that same month on April 16, with an assessment of musculoskeletal low back syndrome.  A lumbosacral spine series was ordered.  However, there is no report of a lumbosacral spine series of record, and it is unclear whether this was actually accomplished.  On remand, efforts to obtain any lumbosacral spine series conducted between April and June 2005 should be obtained.

After his separation from service, private medical records show that in August 2005 the Veteran injured his back in a work-related accident when a 50 pound box fell and landed on the top of his head.  A December 2005 magnetic resonance imaging (MRI) revealed posterior disc protrusion at L3-4 and L4-5 with moderate canal stenosis and bilateral moderate foraminal stenosis due to disc osteophyte, as well as L4-5 disc dessication.  It was noted that the age of the significant finding was indeterminate.  

VA x-rays of the Veteran's lumbosacral spine dated in April 2006 showed mild lumbar degenerative changes.  The examiner diagnosed lumbar DDD/DJD.

A private physician working in conjunction with the Veteran's worker's compensation claim, in September 2005 reported the results of the Veteran's examination and evaluation.  Taking into consideration, the Veteran's medical history, this physician concluded that his lumbar disabilities were related to the post-service August 2005 accident.  This clinician acknowledged the Veteran's report of the slip and fall accident in 1998 during his first period of active duty service.  

The RO scheduled a VA contract (QTC) examination in November 2008.  As with his private physician, this clinician also concluded that the Veteran's multiple level herniated nucleus pulposus resulted from his post-service civilian job injury.  Significantly however, this examiner failed to offer an opinion concerning the arthritic condition of the lumbar and lumbosacral strain.  Thus, an additional opinion is required on remand.

Post-service private treatment records indicate that the Veteran was treated for back problems by Robert Pandya, M.D. in 2004 and by Jan W. Duncan, M.D. as early as January 2005.  These records should be obtained on remand.  

Disability manifested by trouble sleeping, including insomnia
  
During service in March 2005, the Veteran was treated for situational depression and anxiety.  At that time, he was having difficulty sleeping.  

After his separation from service, in April 2006 the Veteran sought treatment at VA.  He gave a history of a depressed mood and sleep problems during service.  At present, he complained of nightmares three times a week, intrusive thoughts, and being easily startled.  The examiner made  a tentative diagnosis of posttraumatic stress disorder (PTSD), rule out depression.  Subsequent records dated through August 2006 show a treating diagnosis of PTSD.  

The RO scheduled a QTC contract psychiatric compensation examination in August 2007.  The Veteran denied a past history of psychiatric symptoms.  He gave a history of outpatient treatment with VA in 2006, but it does not appear that the examiner reviewed these records.  The examiner did not diagnose a psychiatric disorder and indicated that the Veteran did not appear to have insomnia.  He stated that the Veteran's problem with sleep comes from his back pain.  However, as it does not appear that the examiner reviewed the Veteran's claims folder or had an accurate recitation of his history, remand is required for an additional examination and opinion.

Finally, on remand the Veteran should be provided with additional VCAA notice, as set forth below.  Any additional VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him about the information and evidence not of record (1) that is necessary to substantiate a claim for service connection for a sleep disorder on a secondary basis (see 38 C.F.R. § 3.310) and for PTSD; (2) that VA will seek to obtain; and (3) that he is expected to provide.

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include all entrance and separation examinations, clinical records, and any x-ray of the lumbar spine conducted between April 2005 and June 2005.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Long Beach VA treatment facility, dated since December 2006.

4.  Make arrangements to obtain the Veteran's complete treatment records from Robert Pandya, M.D., dated from January 2004 to December 2004; and from Jan W. Duncan, M.D., dated from  January 2005 to October 2005.

5.  After the foregoing development has been completed, schedule the Veteran for an examination of his lumbar spine by an orthopedist.  Any indicated tests, including X-rays if indicated, should be accomplished.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that the Veteran's (a) lumbosacral strain, 
(b) degenerative joint disease of the lumbar spine, and (c) degenerative disc disease of the lumbar spine had its clinical onset during active service or is related to any in-service disease, event, or injury, as opposed to his post-service back injury in August 2005.  

Each of the Veteran's diagnoses should be addressed separately.  

In providing this opinion, the examiner should acknowledge the in-service treatment for low back pain and strain from November 1998 to January 1999, in December 2004, and April 2005, as well as the Veteran's complaints of continuity of symptomatology after his separation from service in June 2005 and prior to his post-service back injury in August 2005.  

The examiner should also discuss the significance of the findings on the MRI in December 2005, to include the comment made on the report that the "age of the significant finding is indeterminate."  

Finally, the examiner should discuss the significance of the fact that arthritis of the lumbar spine was shown in December 2005 and/or April 2006, within one year after the Veteran's separation from service in June 2005.  Specifically, what is the likelihood that this arthritis had its clinical onset during active service from September 2004 to June 2005?  What is the likelihood that this arthritis resulted from the post-service back injury in August 2005?  

If it is determined that lumbosacral strain and/or DJD of the lumbar spine is related to the Veteran's active service, the examiner should provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that DDD of the lumbar spine is proximately due to, or the result of, the lumbosacral strain and/or DJD of the lumbar spine.  The examiner should also provide an opinion as to whether it is least as likely as not (i.e., 50% or greater probability) that DDD is permanently aggravated by the lumbosacral strain and/or DJD of the lumbar spine.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

6.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted.

The examiner must address the following:

(a) Provide a diagnosis of any acquired psychiatric disorder found to be present, to include insomnia and/or any disorder manifested by trouble sleeping.  

(b)  Determine whether the Veteran has PTSD under the criteria set forth in the DSM-IV.  In providing this opinion, the examiner should acknowledge the diagnoses of PTSD in the VA treatment records beginning in April 2006.

(c) If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the PTSD is related to any in-service stressor.

(d) If the Veteran is diagnosed with a psychiatric disorder (other than PTSD) and/or insomnia, the examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that this disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the in-service diagnosis of situational depression and anxiety in March 2005, at which time the Veteran was having difficulty sleeping.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

7.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

8.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument concerning his claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



